Title: To James Madison from Jeremiah Anderson, 17 July 1812
From: Anderson, Jeremiah
To: Madison, James


May it please your Excellency
Baltimore July. 17th. 1812
I am the unhappy young man to say again that I have not received an answer yet to my last dates—which grieves, me to the quick by Keeping me in suspence. I pray your Excellency will be so good to Send me my documents by return of Post together with an answer or without an answer—as may please your Excellency best.
’Ere’ I close I beg to impress on your mind the observation which I have already made with respect to the Blacks—as I am in the habit of mixing with all classes—merely for information—I have an opportunity of making observations & remarks & this I remark—in my different excursions in and about Baltimore—that there is an old woman roving about the town, whom the people call insane in consequence of her carrying always in her hands a Bible & in her pockets Books for children, but believe me there is no more insanity in that old womans head than there is in your Excellencys. I have seen her in all parts of the town & Suburbs—not only the bible but sometimes a “hoe” in her hand and seemingly very busy—and believe me it is my opinion that there are some whites who call themselves Christia⟨ns⟩ in this, or what your excellency may please to call it. I pray your excellency will please to notice these as merely observations.
I consider my case hard, (not only myself but others, men of talents, who have perused the case, private as well as public).
And I wish it relived by—Your Excellency’s very humble Servant.
Jeremiah Anderson
